UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6691


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND COMEGYS, a/k/a Ray Ray, a/k/a Michael Brown,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cr-00248-GLR-1)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Comegys, Appellant Pro Se. Lindsay Ann DeFrancesco, Special Assistant
United States Attorney, Brandon Keith Moore, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Comegys appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

granting or denying a compassionate release motion for abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), petition for cert. filed, No. 21-5624

(U.S. Sept. 8, 2021). We have reviewed the record and conclude that the court did not

abuse its discretion and sufficiently explained the reasons for the denial. See United

States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation

required for denial of straightforward compassionate release motion). We therefore affirm

the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2